Citation Nr: 0842237	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  05-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee injury residuals, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right knee injury residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1943 to January 1946.  Service in the European 
Theater during World War II and receipt of the Purple Heart 
Medal are indicated by the record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran was scheduled to appear for a hearing with a 
Veterans Law Judge (VLJ) in September 2008.  He failed to 
report for this hearing.  The veteran has provided no 
explanation for his failure to report and has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

In November 2008, a Deputy Vice Chairman of the Board granted 
the accredited representative's motion that the veteran's 
claim be advanced on the Board's docket due to his advancing 
age.  See 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008).

In May 2008 the veteran filed a claim seeking entitlement to 
service connection for a lumbar spine with sciatica 
disability and heart disease as due to scarlet fever.  The 
veteran also sought an increased rating for his service-
connected generalized anxiety disorder and hearing loss.  
Those issues have not yet been addressed by the RO, and are 
referred to the RO for appropriate action. See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary development.  

The veteran has stated that he received treatment for "leg 
problems" from the St. Charles Mercy Hospital in Oregon, 
Ohio.  In May 2006, the veteran completed a VA Form 21-4142 
authorizing VA to obtain his treatment records from that 
hospital.  A review of the veteran's claims folder does not 
indicate that any attempt to obtain these records has been 
made.  Therefore, on remand, VA should attempt to obtain and 
associate these records with the claims file.  See 38 
U.S.C.A. § 5103A(b) (West 2002).

Additionally, the Board notes that the veteran claims to have 
submitted evidence of his bilateral knee disability on a DVD.  
See the December 2004 substantive appeal.  A review of the 
record indicates that a DVD has not been associated with the 
veteran's claims folder.  Accordingly, the veteran should be 
informed that the RO did not receive this evidence and allow 
him the opportunity to resubmit it. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  VBA should request the veteran's 
treatment records from St. Charles Mercy 
Hospital pertaining to his left and right 
knee disabilities.  All efforts to obtain 
such records should be memorialized. 

2.  VBA should attempt to contact the 
veteran and request that he identify any 
relevant recent medical examination and 
treatment records.  The veteran should 
also be informed that the DVD he claimed 
to have submitted was not received by the 
RO.  All efforts to contact the veteran 
should be memorialized.  VBA should take 
appropriate steps to secure any medical 
treatment records so identified and 
associate them with the veteran's VA 
claims folder. 

3.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the veteran's claims.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and given an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


